PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'DONNELL et al.
Application No. 16/476,488
Filed: July 8, 2019
For: SYSTEMS AND METHODS FOR GENERATING A VISUAL COLOR DISPLAY OF AUDIO-FILE DATA
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 11, 2020 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or
substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 6, 2020. The issue fee was paid on November 5, 2020. Accordingly, the application became abandoned on November 6, 2020. A Notice of Abandonment was mailed December 3, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an oath or declaration for six joint inventors and a substitute statement for one of joint inventor, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571)272-0986.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 

/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions